Filed 10/22/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 179







Brian L. Sweeney, 		Plaintiff



v.



Dawn M. Kirby, 		Defendant and Appellant







No. 20130152







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Steven L. Marquart, Judge.



AFFIRMED.



Per Curiam.



Brian L. Sweeney, plaintiff; no appearance.



Vanessa Rose Berge, 808 3rd Avenue South, Suite 203, Fargo, ND 58103, for defendant and appellant; submitted on brief.









Sweeney v. Kirby

No. 20130152



Per Curiam.

[¶1]	Kirby appealed the order of the trial court denying 
her motion to modify primary residential responsibility of the parties’ minor child.  Kirby argues she provided sufficient evidence to grant her request to modify primary residential responsibility.  We hold the court’s determination that Kirby did not establish there had been a significant or material change in circumstances is not clearly erroneous, and we affirm the order under N.D.R.App.P. 35.1(a)(2)
.

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom

Daniel J. Crothers